Allowance
Claims 1-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Though the prior art US Publication 2019/0024500 (DeVerse) discloses a system for monitoring drilling, the system comprising: 
tool code error coefficents (“Tool codes provide the mathematical frame to compute Ellipsoids of Uncertainty (EOUs), which represent positional uncertainty evaluated at a particular sigma or confidence level” [0003] The instant application, at paragraph [0094] of the printed publication describes “An instrument performance model may incorporate certain assumptions about sources of error. The instrument performance model may be used in the form of coefficients (also referred to as "tool code error coefficients" or simply "tool codes") that describe different error sources.”  Therefore “tool codes” that provide the mathematical frame to compute Ellipsoids of uncertainty of Deverse, teaches the tool code error coefficients claimed);
computing an error ellipsoid based on the residual values and the first covariant matrix, wherein the error ellipsoid describes the bounds  (“Tool codes provide the mathematical frame to compute Ellipsoids of Uncertainty (EOUs), which represent positional uncertainty evaluated at a particular sigma or confidence level” [0003]) describing bounds for residual values for the first measurement of the gravity vector G and the second measurement of the magnetic field vector B (“The second validation check verifies that the survey QC measurements and systematic errors are within the QC tolerance limits computed at step 109. The survey measurement is validated against the tool code by evaluating differences between the measured values and reference values of B total, Dip, and G total, i.e., .DELTA. B total, .DELTA. Dip, and .DELTA. G total, using the appropriate QC tolerances.” [0031]); and
(Strack) teaches:
an error ellipsoid, tool codes (“FIG. 23 is a diagram showing the ellipsoids of confidence for percentage deviations of the earth model parameters R.sub.t, R.sub.xo, and D.sub.i for a third selected earth model using preselected combinations of the induction and lateral logging instruments” (Col 4, Ln 42), (“FIG. 25 is a diagram showing the ellipsoids of confidence for percentage deviations of the earth model parameters R.sub.t, R.sub.xo, and D.sub.i” (Col 4, Ln 54), “The combination of the DPIL and the SFL responses have the largest error as shown by the ellipsoid projections for the combination of the DPIL (induction response)+the SFL (shallow galvanic logging response) shown as curves 160, 162 and 164” (Col 13, Ln 20), “The comparisons of the error ellipsoids for the A-type model formation and the four tool combinations are shown in FIG. 19” (Col 13, Ln 18));
the prior art fails to teach or suggest the further inclusion of:
	calculating a plurality of intermediate values based on error estimates for the first measurement of the gravity vector G, the second measurement of the magnetic field vector B, and the magnetic dip angle ɸ, wherein the error estimates are calculated using a plurality of tool code error coefficients; and 
the first covariant matrix comprises a square matrix providing joint variance between the plurality of intermediate values to indicate the relationship of the plurality of measured values to the expected errors in the measured values.

Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
Each remaining claims depends upon independent claims 1, 11 and 24 and thus is allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857